Citation Nr: 0630171	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial schedular evaluation for 
bipolar disorder type II in excess of 10 percent.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic 
cervicodorsal sprain.

4.  Entitlement to service connection for chronic lumbosacral 
sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2002 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the veteran's claim of 
entitlement to service connection for bipolar disorder type 
II with an evaluation of 10 percent, and denied the veteran's 
claim to service connection for migraine headaches, chronic 
cervicodorsal strain, and chronic lumbosacral sprain.  The 
case has since then been transferred to the RO in Buffalo, 
New York.  The veteran perfected timely appeals of these 
determinations to the Board.


The issue of entitlement to an initial schedular evaluation 
for bipolar disorder type II in excess of 10 percent is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a migraine headache disability.

2.  The veteran suffers chronic lumbosacral sprain and 
chronic cervicodorsal sprain disabilities resulting from 
personal injury suffered in service.





CONCLUSIONS OF LAW

A migraine headache disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

The veteran has a chronic cervicodorsal sprain disability due 
to an in-service injury.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran has a chronic lumbosacral sprain disability due 
to an in-service injury.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2003 letter from the AOJ to the veteran, which 
informed her of what evidence was required to substantiate 
her claim and of her and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in her possession to the 
AOJ. 

Furthermore, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim of service connection for migraine headaches, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot as to that 
issue.  Given the favorable action taken below with respect 
to the veteran's claims of service connection for chronic 
cervicodorsal sprain and chronic lumbosacral sprain, the 
Board finds that any lack of notice as to the disability 
ratings or effective dates is harmless error since the 
ratings and effective dates have not be assigned yet and the 
RO can correct any deficiencies in this regard.  Despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision on these issues.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical and personnel 
records, a VA general medical examination, a VA joints, 
spine, and muscles examination, private post-service medical 
treatment records, VA medical treatment records, a magnetic 
resonance imaging (MRI) examination, and statements by the 
veteran.




II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

A.  Migraine headaches

The veteran argues that she is entitled to service connection 
for migraine headaches.

The veteran's service medical records show that she 
complained of migraine headaches and other symptoms in March 
2003, sought treatment, and was diagnosed with acute 
gastroenteritis/poor hydration.  The service medical records 
furthermore show complaints of headaches in September 2003.  
Also, in her report of medical history at her separation 
examination, the veteran reported having frequent migraine 
headaches for the previous 4 to 5 months.  However, her 
separation examination noted that the head, face, neck, 
scalp, and neurologic system were normal, and indicated no 
diagnosis or notation of a migraine headache condition.

The post-service medical evidence also fails to show a 
diagnosis of migraine headaches.  On December 2003 VA 
examination, it was noted that the veteran was being examined 
for migraine headaches, and that the veteran complained of 
both manageable and severe headaches.  The veteran was 
diagnosed with chronic sinusitis, and headaches secondary to 
sinusitis.  On examination in November 2003 by her private 
physician, the veteran was diagnosed with headache, neck 
pain, and probable temporomadibular joint (TMJ), all most 
likely stress-induced.  On December 2003 examination, the 
same examiner noted that the veteran's headaches had improved 
with medication, and diagnosed her with sinusitis and 
headaches which had gotten better.

In short, there is no competent medical evidence that the 
veteran currently has a migraine headache disability.  
Therefore, service connection for such disability is not 
warranted.

Although the veteran believes that she currently suffers 
migraine headaches due to her service, she is not competent 
to provide evidence that requires medical knowledge.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Chronic cervicodorsal sprain and chronic lumbosacral 
sprain

The veteran also claims entitlement to service connection for 
chronic cervicodorsal sprain and chronic lumbosacral sprain.

The veteran's entrance examination indicates that the spine 
and other musculoskeletal system were evaluated as normal.  
No diagnoses or notations are made regarding any conditions 
of the neck or back.  There is, moreover, no evidence of 
record that the veteran suffered from any back or neck 
problems prior to service.

The Board thus finds the veteran to have been in sound 
condition with respect to her back and neck.

The veteran's service medical records show that several times 
in the months of February, March, and July the veteran 
complained of, was diagnosed with, and was treated for lower 
back and neck pain.  At separation, the veteran reported 
recurrent back pain/back problems.  On separation 
examination, although the veteran's spine and other 
musculoskeletal system were evaluated as normal, it was noted 
that there was multiple areas of muscle pain in the veteran's 
back on palpation, and the veteran was diagnosed as having 
musculoskeletal back pain.

The Board thus finds that the veteran incurred neck and back 
injuries in service.

On December 2003 VA joints, spine and muscles examination, 
the veteran was diagnosed as having both chronic lumbosacral 
sprain and chronic cervicodorsal sprain.  On examination of 
the thoracolumbar spine, there was slight increase in lumbar 
lordosis, tenderness on palpitation of the lower lumbar and 
thoracolumbar paravertebral musculature, thoracolumbar 
flexion at 45 degrees out of a normal 90 degrees, extension 
10 degrees out of a normal 30 degrees, side bending 20 
degrees of a normal 30 degrees, and thoracolumbar rotation of 
30 degrees of a normal 45 degrees.  On examination of the 
cervical spine, there was tenderness on palpation of the 
lower cervical paravertebral musculature, flexion at 45 
degrees of a normal 45 degrees extension 30 degrees of a 
normal 45 degrees, side bending of 40 degrees of a normal 45 
degrees, and rotation 65 degrees of a normal 80 degrees.

The Board thus finds that the veteran currently has diagnosed 
disabilities of chronic lumbosacral strain and chronic 
cervicodorsal sprain.

Noting the short period of time between the veteran's service 
and her post-service diagnoses of chronic lumbosacral strain 
and chronic cervicodorsal sprain, and affording the veteran 
the benefit of the doubt, the Board finds that the veteran 
suffers disabilities of chronic lumbosacral strain and 
chronic cervicodorsal sprain due to personal injury suffered 
in service.  Thus, service connection is warranted for those 
claimed disabilities.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for chronic cervicodorsal 
sprain is granted.

Entitlement to service connection for chronic lumbosacral 
sprain is granted.


REMAND

After the AOJ's December 2004 certification of appeal to the 
Board, the Board received additional evidence pertinent to 
the veteran's type II bipolar disorder claim in the form of a 
VA behavioral health outpatient progress notes dated January 
2005 to February 2005.  The evidence was not accompanied by 
the veteran's waiver of initial AOJ review.  In a July 2006 
letter, the Board informed the veteran both of her right to 
AOJ review of the evidence and issuance of a new decision by 
the AOJ in light of the new evidence, and of her option to 
waive such right and to request that the Board proceed with 
the adjudication of her appeal.  In response to the letter, 
the veteran requested that the matter be remanded for AOJ 
review of the additional evidence.  Therefore, this matter 
must be remanded for AOJ readjudication of the veteran's 
claim of an initial evaluation of service-connected type II 
bipolar disorder in excess of 10 percent.  See generally, 38 
C.F.R. § 20.1304; Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).

Finally, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform 
the veteran that an effective date for the award of benefits 
will be assigned, and explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should readjudicate the claim 
for an initial evaluation of service-
connected type II bipolar disorder in 
excess of 10 percent, in light of all 
pertinent evidence and legal authority.

3.	If the benefit sought on appeal remains 
denied, the RO must furnish to the 
veteran and her representative an 
appropriate Supplemental Statement of 
the Case (to include citation to and 
consideration of all evidence added to 
the claims file since the August 2004 
Supplemental Statement of the Case) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


